Name: Commission Delegated Regulation (EU) 2019/827 of 13 March 2019 on criteria to be fulfilled by the professional operators in order to comply with the conditions set out in Article 89(1) point (a) of Regulation (EU) 2016/2031 of the European Parliament and of the Council and procedures to ensure that those criteria are met
 Type: Delegated Regulation
 Subject Matter: deterioration of the environment;  marketing;  agricultural activity;  trade;  agricultural policy;  international trade;  environmental policy;  tariff policy;  cultivation of agricultural land;  trade policy
 Date Published: nan

 23.5.2019 EN Official Journal of the European Union L 137/10 COMMISSION DELEGATED REGULATION (EU) 2019/827 of 13 March 2019 on criteria to be fulfilled by the professional operators in order to comply with the conditions set out in Article 89(1) point (a) of Regulation (EU) 2016/2031 of the European Parliament and of the Council and procedures to ensure that those criteria are met THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/2031 of the European Parliament and of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (1), and in particular Article 89(2) thereof, Whereas: (1) Regulation (EU) 2016/2031 provides that a plant passport should be issued for the movement of certain plants, plant products and other objects within the Union territory and into or within a protected zone. (2) In order to ensure that the information contained in the plant passport, as well as the required examinations for the issuance of the plant passports, are based on sound scientific and technical expertise, they may only be issued by authorised operators, under the supervision of the competent authorities. (3) Certain criteria should be established to ensure that the professional operators possess the necessary knowledge of the rules concerning pests that could affect certain plants, plant products and other objects and the measures to prevent the presence and spread of those pests. (4) A procedure will be necessary to ensure that all the criteria referred to in Article 89(2) of Regulation (EU) 2016/2031 are met, with a view to ensuring that all the authorised operators are aware of the information needed for the issuance of plant passports. The competent authorities should therefore make available a technical guidance containing information about the biology of pests and the respective vectors, and, about the relevant aspects of the biology of plants, plant products and other objects as their hosts, and about performance of examinations, prevention of the presence and spread of the respective pests and the establishment of a plan. (5) In order for the competent authorities and the professional operators to have the appropriate time to prepare for the implementation of the above provisions, this Regulation should apply from 14 December 2020. HAS ADOPTED THIS REGULATION: Article 1 Criteria to be fulfilled by professional operators authorised to issue plant passports Professional operators shall fulfil the following criteria in order to be eligible for authorisation in relation to the issuance of plant passports: (a) they have demonstrated to the competent authority the necessary knowledge of the applicable rules relevant to the examinations carried out in accordance with Article 87 of Regulation (EU) 2016/2031 concerning the Union quarantine pests, pests subject to measures adopted pursuant to Article 30(1) of Regulation (EU) 2016/2031, protected zone quarantine pests and Union regulated non-quarantine pests that could affect the plants, plant products and other objects concerned; (b) they have demonstrated to the competent authority the necessary knowledge of the best practices, measures and other actions required to prevent the presence and spread of the pests referred to in point (a); (c) they have an effective plan to be followed in case of any suspected occurrence or findings of the pests referred to in point (a) that affect or are likely to affect their plants, plant products or other objects; (d) they have demonstrated to the competent authority the necessary knowledge and competence, for the performance of the required examinations of the plant, plant product or other object for the relevant pests and to take the measures referred to in point (b); (e) they have demonstrated to the competent authority that they possess or have access to the necessary equipment and facilities for the performance of the required examinations of the plant, plant product or other object, and also possess the capacity to take the measures referred to in point (b); (f) they have appointed a contact person responsible for the communication with the competent authority with respect to the provisions of this Regulation, and have communicated to the competent authority the contact details thereof. Article 2 Procedures ensuring fulfilment of criteria for professional operators 1. The competent authority shall ensure that professional operators have access to a technical guidance on the criteria to be fulfilled in the examinations relating to the issuance of plant passports. Such technical guidance shall be accessible through the official website of each competent authority and contain all of the following elements: (a) information about the biology of pests and the respective vectors, and about the relevant aspects of the biology of the hosts concerned; (b) information about the signs of the presence of those pests and the symptoms of infestation of the plants, plant products or other objects by the respective pests, the modalities for the performance of visual inspections, as well as sampling and testing; (c) information about best practices, measures and other actions to be taken to prevent the presence and spread of the pests referred to in point (a) of Article 1; (d) information on the establishment and content of the plan referred to in point (c) of Article 1. 2. The competent authorities shall take all the appropriate measures to verify that the professional operators comply with all the criteria set out in paragraph 1. Article 3 Entry into force and date of application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from 14 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 23.11.2016, p. 4.